PER CURIAM.
The appellant challenges the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The appellant asserts that the trial court was divested of jurisdiction to revoke his probation *229because his probationary period had expired before revocation procedures were initiated. The trial court summarily denied the appellant’s motion without attachments that conclusively refute the appellant’s claim. Because the appellant’s claim is facially sufficient, see Jett v. State, 722 So.2d 211 (Fla. 1st DCA 1998); Boyd v. State, 699 So.2d 295 (Fla. 1st DCA 1997), we reverse and remand with directions to the trial court to either attach record excerpts that conclusively refute the appellant’s claim or to grant the relief sought.
Reversed and Remanded.
KAHN, PADOVANO and POLSTON, JJ„ CONCUR.